Citation Nr: 0707726	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-21 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mandibular neuropathy with hypoesthesia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2001 and from June 2001 to August 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and July 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In the January 
2002 rating decision, the RO granted service connection for 
bilateral mandibular neuropathy with hypoesthesia, rated as 
10 percent.  In the July 2003 rating decision, the RO granted 
service connection for chondromalacia patella of the right 
knee and chondromalacia patella of the left knee, each rated 
at 10 percent.  The veteran timely perfected an appeal of the 
initial evaluations.

The veteran was scheduled for a Board hearing at the RO; 
however, she did not report to that hearing.  Thus, her 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2006).  

In November 2005, the veteran submitted additional evidence 
directly to the Board.  Although she did not submit a waiver 
of initial review by the RO, as the evidence is either 
cumulative or duplicative of evidence previously of record 
discussed in the November 2004 statement of the case, the 
Board will consider the additional evidence in conjunction 
with this appeal.

The issues concerning the veteran's bilateral knee disability 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Prior to January 22, 2002, the veteran suffered from 
mandibular neuropathy with numbness of the lip on the left 
and right side.

2.  From January 22, 2002, mandibular neuropathy with 
hypoesthesia is manifested by numbness on the inferior 
lateral margin of the right lip extending to the chin in an 
approximately 2 inch by 2 inch circular area, without 
evidence of drooping or weakness; no symptoms were noted on 
the left side.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right mandibular neuropathy with hypoesthesia 
have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205.

2.  From August 10, 2001 to January 22, 2002, the criteria 
for a separate 10 percent evaluation for left mandibular 
neuropathy with hypoesthesia have been met; thereafter, the 
left mandibular neuropathy is noncompensable. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in an October 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, including evidence of 
the existence of current disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Service connection for the veteran's mandibular neuropathy 
with hypoesthesia was granted effective August 10, 2001 and 
evaluated as 10 percent disabling under Diagnostic Code 8205.  
Under this code, a 10 percent evaluation is warranted for 
moderate incomplete paralysis of the fifth cranial nerve.  A 
30 percent evaluation requires severe incomplete paralysis.  
A 50 percent evaluation requires complete paralysis.  When 
there is bilateral involvement, separate evaluations should 
be combined without application of the bilateral factor.  
38 C.F.R. § 4.124a, Diagnostic Code 8205.

A service medical record dated in July 2001 reveals the 
veteran with left inferior alveolar nerve paresthesias 
secondary to extraction of the left second molar which was 
improving.  The November 2001 cranial nerve/orthopedic 
examination noted the veteran reported numbness on the inner 
lip on the lower jaw on both sides.  Objectively, decreased 
pinprick sensation in the mandibular nerve distribution of 
the lower jaw was noted.  No other findings were reported.  
It was noted that the condition was expected to improve and 
that she should be examined in 6 months.  A dental 
examination the same day noted the veteran reporting that she 
had two lower molar extractions in July 2001 and had complete 
anesthesia until the first week of September, then gradually 
the numbness went away in the left side, but she still had 
partial paresthesias on the right side.  Such was manifested 
by a tingling sensation and when drinking cold liquid it felt 
hot in that area.  Objectively, there was no functional 
impairment due to loss of motion, 45 millimeters opening, and 
no bone loss.  The diagnosis was partial paresthesias of the 
right side.

The veteran's notice of disagreement in January 2002 noted 
the veteran stating that her evaluation should be higher 
because she still had paresthesias to the right lower part of 
her mouth, teeth, and lips.

A December 2002 noted cranial nerves II through XII were 
intact.

On VA examination in July 2003 the veteran reported numbness 
on the inferior lateral margin of the right lip extending to 
the chin approximately 2 inches by 2 inches in a circular 
area with no evidence of drooping or weakness.  There was no 
physical evidence of dysarthria or dysphagia.  The remainder 
of the neurological examination was non focal.  The examiner 
diagnosed mandibular neuropathy.  He further indicated that 
the condition should be static and should not progress.

On her substantive appeal, the veteran noted that she had 
very little sensation and that cold sensations felt hot on 
the teeth.  She also reported a painful pulling sensation 
that radiates from the chin to the teeth.

As an initial matter, the Board notes that the RO assigned a 
single 10 percent evaluation although they listed involvement 
as bilateral.  Upon review of the evidence, it appears the 
veteran had sufficient complaints on both sides of the 
mandible from the date of her claim in August 2001 until the 
dental examination on November 27, 2001, to warrant a 
separate 10 percent evaluation for the left side mandibular 
paresthesia.  See 38 C.F.R. § 4.124a (bilateral involvement 
will be rated separately without the bilateral factor).  
However, the less extensive cranial nerve/orthopedic 
examination noted bilateral involvement, while the dental 
examination noted only right sided involvement; therefore, 
resolving all doubt in favor of the veteran, the Board will 
continue the 10 percent evaluation for the left side until 
January 22, 2002, when the veteran confirmed the findings on 
the dental examination were accurate by stating that she had 
problems only on her right side.  See Fenderson, supra.  In 
the absence of evidence of any left-sided paresthesias after 
January 22, 2002, a noncompensable evaluation is warranted 
from that date.

Turning to the right-sided mandibular neuropathy with 
hypoesthesia, the findings on the VA examinations in 2001 and 
2003 note no functional impairment.  Her complaints of 
numbness, tingling, and a hot sensation when drinking cold 
liquids were noted in the 2001 examination, and were again 
reiterated by the veteran in her substantive appeal.  
Drooping and weakness were not noted at any time.  The Board 
finds the veteran's subjective complaints and the objective 
findings of numbness correspond to a finding of no more than 
moderate incomplete paralysis.  

In summary, the Board finds that the preponderance of the 
evidence indicates that right-sided mandibular neuropathy 
with hypoesthesia warrants no more than a 10 percent 
evaluation at any point during the course of the appeal.  
With regard to left sided mandibular neuropathy, the Board 
finds that a separate 10 percent rating is warranted from 
August 10, 2001 to January 22, 2002, with a noncompensable 
evaluation assigned thereafter.  See Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right-sided mandibular neuropathy with hypoesthesia is 
denied.

Entitlement to a separate 10 percent evaluation for left-
sided mandibular neuropathy with hypoesthesia is warranted 
from August 10, 2001 to January 22, 2002, with a 0 percent 
evaluation assigned thereafter.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's bilateral knee 
claims.

The Board observes that the last VA examination for the 
veteran's knee disabilities was conducted in July 2003, more 
than three years ago.  On her substantive appeal in 2005 she 
indicated that she suffers from pain and that her right knee 
gives out.  Moreover, the 2003 examination report did not 
indicate whether the veteran's range of motion was limited by 
pain.  Thus, the RO should afford the veteran a VA joints 
examination to determine the current severity of her knee 
disabilities.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran was not provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for higher initial evaluations or to establish 
effective dates for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard, the Board observes that the veteran has received 
treatment at the Philadelphia VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with regard to a claim for 
increase.  The letter should also include 
an explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the 
disabilities on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for her bilateral knee 
disabilities since July 2003.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should schedule the veteran for 
VA joints examinations to determine the 
current severity of her service-connected 
bilateral chondromalacia patella.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiners.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings, including range of 
motion in degrees, should be reported in 
detail.  The examiners should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

The examiner should describe the extent of 
any weakness, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and interference with 
sitting, standing and weight-bearing.  The 
examiner is also asked to identify any 
objective evidence of pain or functional 
loss due to pain, including limitation of 
motion due to pain.  The examiner should 
also express an opinion as to whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion.  If this is not 
feasible, the examiner should so state.

4.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remains denied, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


